DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of the Applicant’s claim of foreign priority to application DE102019219794.9 filed 17 December 2019. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. The effective filing date of the instant application is thus 16 December 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 2019/0209445).
The Applicant claims, in claim 1, a composition comprising at least one component comprising fibers, at least one polymer comprising an acrylate polymer, and at least one polymer comprising a polyurethane. Claim 2 narrows the fibers to be natural fibers and in claim 5 they are present in from about 0.05-5.0% by weight. In claim 6, the acrylate polymer is present from about 0.1-10% by weight. In claim 7, the polyurethane is present from about 0.01-5.5% by weight. Claim 8 further requires a monohydric alcohol and claim 9 further requires a blowing agent. Claim 10 is a process for temporarily reshaping keratinous fibers comprising applying the composition of claim 1 to the keratin.
Torres teaches a sprayable composition for applying to the hair for a high level of hold and rigidity (abstract). The composition comprises a propellant and a binder and optionally a solvent [0011]. The optional solvent can be an alcohol such as methanol or ethanol [0046-0047]. The composition may further comprise natural fibers, such as cotton fibers, in amounts of from at least 5% to 40% [0041-0044]. In addition, the composition can comprise polyisobutyl methacrylate and/or polyurethane diol [0054]. The polyurethane diol can be present from 5-10% or less than 5% to avoid stickiness [0055]. The range of polyurethane is interpreted as applying as a broad range for any of the additional additives taught in Torres.
Torres does not teach the required components of instant claim 1 in a single composition.
The specific combination of features claimed is disclosed within the broad generic ranges taught by Torres but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Torres does not anticipate this specific combination of solvent, fibers, acrylate polymer, and polyurethane polymer in a hair composition anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of suitable hair styling composition adjuvants listed in Torres, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting composition would be a hair styling composition comprising a propellant, a binder, cotton fibers (5-40%), polyisobutyl methacrylate (up to 10%), polyurethane diol (up to 10%), and ethanol. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). As such, claims 1-2 and 5-10 are obvious in view of the prior art.

Claims 1-2, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Atis et al. (US 2010/0028284).
See above for a description of claims 1-2, 5-8, and 10.
Atis teaches a mascara composition containing a first acrylates copolymer, a second acrylates copolymer, and a solvent and a method for applying said composition to the eyelashes (abstract). The first acrylates copolymer can be present in about 5-30% and the second, which can comprise a polyurethane-10 copolymer, is present in about 2-20% [0019-0020]. The solvent can be selected from the group comprising ethanol [0021]. The mascara can further comprise fibers to improve the lengthening effect wherein the fibers are natural fibers such as cotton (0.01-10%) [0042].
Atis does not teach the required components of instant claim 1 in a single composition.
The specific combination of features claimed is disclosed within the broad generic ranges taught by Atis but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Atis does not anticipate this specific combination of solvent, fibers, acrylate polymer, and polyurethane polymer in a mascara composition anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of suitable mascara composition adjuvants listed in Atis, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting composition would be a hair styling composition comprising cotton fibers (0.01-10%), acrylates copolymer (5-30%), polyurethane copolymer (2-20%), and ethanol. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). As such, claims 1-2, 5-8, and 10 are obvious in view of the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/689,626 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘626 claims render obvious the limitations of the instant claims. ‘626 recites a composition for applying to keratin comprising fibers, ethanol, an acrylate polymer, and a propellant wherein the fibers can be cotton and the acrylates polymer can be ethylhexyl acrylate/ methyl methacrylate copolymer (0.1-10%). The composition of ‘626 can further comprise a polyurethane polymer, thus reading on instant claims 1-3, 6, and 8-10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Instant claims 3-4 and 11 require the specific species of acrylate polymer to be ethylhexyl acrylates/methyl methacrylate copolymer and the specific polyurethane polymer to comprise monomer units selected from propylene glycol, ethylene glycol, 4,4-MDI, 2,4-MDI, and 2,2-MDI. A search indicates that these species of polymers are free of the art and claims 3-4 and 11 are allowable subject matter upon the proper filing of a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613